DETAILED ACTION

This is a first Office action on the merits responsive to applicant’s original disclosure filed on 11/19/2020, including the preliminary amendment filed on the same date. Claims 1-20 are pending. No claims have been withdrawn or cancelled. New claims 11-20 have been added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statements filed on 2/4/2021 and 10/6/2021 are being considered.

Drawings
The drawings are objected to because the shading in Figures 1-7 renders part or all of the drawing illegible when reproduced, see 37 CFR 1.84(l) (m) and (p)(1). Applicant is respectfully requested to submit replacement drawings with darker drawing lines.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
SEALING GASKET, FLASHING ARRANGEMENT, AND METHOD OF SEALING A GAP BETWEEN FLASHING MEMBERS FOR A ROOF WINDOW
Appropriate correction is required.
Claim Objections
Claims 1, 3-5, 8 and 10-16 are objected to because of the following informalities:
Claim 1, “when seen in the length direction” is objected to because it is unclear if applicant intends for “seen” to be interpreted as “viewed”. This objection can be overcome by reciting, “when viewed  in the length direction”. See also claims 3-5, 8 and 10-16.
Claim 1, “a flange, ridge and leg on a flashing member” is objected to because the ridge and the leg lack an introductory article. This objection can be overcome by reciting, “a flange, a ridge and a leg on a flashing member”. See also claims 8-10.
Claim 10, “the steps of” is objected to because the limitation lacks antecedent basis. This objection can be overcome by deleting the limitation, such that the preamble of claim 10 recites, “A method of sealing a gap between flashing members for a roof window, comprising :”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6-11, 17-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, “arranged on a row” is indefinite because it is unclear what the claim requires. It is unclear how the first, second and further recess and the compressible sealing section are arranged on a row as claimed. This rejection can be overcome by reciting, “arranged in  a row”. See also claim 11.
Claim 6, “a respective recess” is indefinite because the claims previously recite a first recess and a second recess. Is the respective recess referring to one of the first and second recesses? It is assumed that applicant intends for the limitation to refer to a respective recess of the first and second recesses. This rejection can be overcome by reciting, “a respective recess of the first and second recesses”. See also claims 17 and 18.
	Claim 7, “the length axis” is indefinite because the limitation lacks antecedent basis. Although, the claims previously recite a length direction, the claims do not previously recite a length axis. It is assumed that applicant intends for the limitation to refer to the length direction. This rejection can be overcome by reciting, “the length direction ”. See also claims 19 and 20.
Claim 7, “their original position” is indefinite because the limitation lacks antecedent basis. Does applicant intend for the limitation to refer to an original position of the at least two legs? It is assumed that “their” is referring to the at least two legs. This rejection can be overcome by reciting, “an  original position of the at least two legs”. See also claims 19 and 20.
Claim 8, the claim is indefinite because it is unclear if the claim requires the compressible sealing section of the at least one sealing gasket to be in contact with the at least two flashing members. Claim 8 recites, “for a roof window including at least two flashing members” (lines 1-2), which means the at least two flashing members are not positively recited and thus not required. The claim goes on to recite, “configured for engagement with a flashing member” (line 4), which again does not require a flashing member. However, the claim further goes on to recite, “where the compressible sealing section of the at least one sealing gasket contacts both flashing members” (second page, lines 12-13), which positively recites “both flashing members”. It is unclear whether applicant intends for the claim to require “both flashing members”. Applicant is respectfully requested to clarify.
Claim 8, “a flashing member” (second page, line 4) is indefinite because the claim previously recites several iterations of flashing members and it is unclear if the limitation is referring to one of the previously recited flashing members, and thus appears to be a double inclusion. Is the limitation referring to one of the previously recited at least two flashing members? If so, this rejection can be overcome by reciting, “one of the at least two [[a]] flashing members”.
Claim 8, “a flashing member” (second page, lines 10-11) is indefinite because the claim previously recites several iterations of flashing members and it is unclear if the limitation is referring to one of the previously recited flashing members, and thus appears to be a double inclusion. Is the limitation referring to one of the previously recited at least two flashing members? If so, this rejection can be overcome by reciting, “one of the at least two [[a]] flashing members”.
Claim 8, “both flashing members” (second page, lines 12-13) is indefinite because the limitation lacks antecedent basis in the claims. Is the limitation referring to the at least two flashing members?
Claim 8, “a flashing member” (second page, line 14) is indefinite because the claim previously recites several iterations of flashing members and it is unclear if the limitation is referring to one of the previously recited flashing members, and thus appears to be a double inclusion. Is the limitation referring to one of the previously recited at least two flashing members? If so, this rejection can be overcome by reciting, “one of the at least two [[a]] flashing members”.
Claim 9, “a flashing member” is indefinite because the claims previously recite several iterations of flashing members and it is unclear if the limitation is referring to one of the previously recited flashing members, and thus appears to be a double inclusion. Is the limitation referring to one of the previously recited at least two flashing members?
Claim 10, “both flashing members” (second page, line 1) is indefinite because the limitation lacks antecedent basis in the claim. Is the limitation referring to the previously recited flashing members? This rejection can be overcome by amending “flashing members” (line 1) to require two or more flashing members, such as, “at least two flashing members” or “a plurality of flashing members”, and by further amending “both flashing members” (second page, line 1) to refer to the previously recited flashing members of line 1, such as “the at least two flashing members” or “the plurality of flashing members”.
Claim 10, “flashing members” (second page, line 2) is indefinite because the claim previously recites flashing members and thus the limitation appears to be a double inclusion. Does applicant intend for the limitation to refer to the previously recited flashing members?
Claim 10, “a flashing member” (second page, line 4) is indefinite because the claim previously recites flashing members and thus the limitation appears to be a double inclusion. Does applicant intend for the limitation to refer to one of the previously recited flashing members?
Claim 10, “the entire length of the sealing gasket” (second page, line 6) is indefinite because the limitation lacks antecedent basis. This rejection can be overcome by reciting, “an  entire length of the sealing gasket”.
Claim 10, “at least two legs” (second page, line 8) is indefinite because the claim previously recites at least two legs and thus the limitation appears to be a double inclusion. Does applicant intend for the limitation to refer to the previously recited at least two legs?
Claim 10, “a flashing member” (second page, line 16) is indefinite because the claim previously recites flashing members and thus the limitation appears to be a double inclusion. Does applicant intend for the limitation to refer to one of the previously recited flashing members?






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 21159851 (as cited by applicant) (‘GB ‘851’).
Claim 1, GB ‘851 provides a sealing gasket 20a for use between flashing members (note that it is understood that the sealing gasket is suitable for use between flashing members and thus the sealing gasket meets the limitation), comprising a compressible sealing section (side section of 20a at 26a or alternatively 24a; Fig. 2) and an attachment section (middle section of 20a; Fig. 2) comprising at least two legs (each labeled 25a; Fig. 2) configured for engagement with a flashing member (note that is understood that the at least two legs are suitable for engagement with a flashing member and thus the at least two legs meet the limitation), said sealing gasket having a length direction (length direction of 20a; Fig. 2) and a width direction extending perpendicular to the length direction (width direction of 20a; Fig. 2a), and said compressible sealing section and said attachment section both extending over substantially an entire length of the sealing gasket when seen in the length direction (col. 2, lines 80-86; Fig. 2),
the at least two legs of the attachment section project from a base section 22a of the attachment section in a height direction (Fig. 2), which is perpendicular to the length direction and the width direction (Fig. 2), each leg of the at least two legs has a free edge furthest from the base section (free edge of 25a; Fig. 2), and that the at least two legs project substantially in parallel (Fig. 2), so that a first recess extending in the length direction is defined between the at least two legs (recess between adjacent legs 25a; Fig. 2), and that said attachment section comprises a second recess (second recess between adjacent legs 25a; Fig. 2) extending in parallel with the first recess (Fig. 2), said first and second recesses being configured for engagement with one of a flange, ridge, and leg on a flashing member (note that it is understood that the first and second recesses are suitable for engagement with one of a flange, ridge and leg on a flashing member, and thus the first and second recesses meet the limitation).
Claim 2, GB ‘851 further provides where the attachment section comprises at least one further leg (also labeled 25a; Fig. 2) extending in parallel with the at least two legs (Fig. 2), and where at least one further recess (space between 25a and 24a or alternatively space between 25a and 26a; Fig. 2) extending in parallel with the first and second recesses is delimited by the at least one further leg (Fig. 2).
Claim 3, GB ‘851 further provides where the first recess, the second recess, the at least one further recess , and the compressible 2sealing section  are arranged on a row (in a row) when seen in the width direction (Fig. 2).
Claim 4, GB ‘851 further provides where the compressible sealing section comprises two cavities arranged next to each other when seen in the width direction (32a or alternatively 28a; Fig. 2).
Claim 11, GB ‘851 further teaches where the first recess, the second recess, and the compressible sealing section are arranged on a row when seen in the width direction (it is understood that the first recess, the second recess, and the compressible sealing section are arranged on a row when seen in the width direction; Fig. 2).
	Claim 12, GB ‘851 further provides where the compressible sealing section comprises two cavities arranged next to each other when seen in the width direction (cavities 28a, or alternatively cavities 32a; col. 2, lines 95-96; see 28 and 32 in Fig. 1).  
	Claim 13, GB ‘851 further provides where the compressible sealing section comprises two cavities arranged next to each other when seen in the width direction (cavities 28a, or alternatively cavities 32a; col. 2, lines 95-96; see 28 and 32 in Fig. 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 21159851 (as cited by applicant) (‘GB ‘851’) in view of DE 10149532 (as cited by applicant) (‘DE ‘532’).
Claim 5, GB ‘851 teaches all the limitations of claim 1 as above. GB ‘851 is silent as to a side of the compressible sealing section furthest from the attachment section when seen in the width direction having an inclined outer surface configured for draining off water. However, DE ‘532 teaches a sealing gasket, wherein a side of a compressible sealing section furthest from an attachment section when seen in a width direction has an inclined outer surface configured for draining off water (inclined outer surface of 1 in Fig. 27). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming a side of the compressible sealing section furthest from the attachment section when seen in the width direction having an inclined outer surface configured for draining off water, with the reasonable expectation of allowing water to drain, since it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Claim 14, GB ‘851 teaches all the limitations of claim 2 as above. GB ‘851 is silent as to a side of the compressible sealing section furthest from the attachment section when seen in the width direction having an inclined outer surface configured for draining off water. However, DE ‘532 teaches a sealing gasket, wherein a side of a compressible sealing section furthest from an attachment section when seen in a width direction has an inclined outer surface configured for draining off water (inclined outer surface of 1 in Fig. 27). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming a side of the compressible sealing section furthest from the attachment section when seen in the width direction having an inclined outer surface configured for draining off water, with the reasonable expectation of allowing water to drain, since it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Claim 15, GB ‘851 teaches all the limitations of claim 3 as above. GB ‘851 is silent as to a side of the compressible sealing section furthest from the attachment section when seen in the width direction having an inclined outer surface configured for draining off water. However, DE ‘532 teaches a sealing gasket, wherein a side of a compressible sealing section furthest from an attachment section when seen in a width direction has an inclined outer surface configured for draining off water (inclined outer surface of 1 in Fig. 27). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming a side of the compressible sealing section furthest from the attachment section when seen in the width direction having an inclined outer surface configured for draining off water, with the reasonable expectation of allowing water to drain, since it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Claim 16, GB ‘851 teaches all the limitations of claim 4 as above. GB ‘851 is silent as to a side of the compressible sealing section furthest from the attachment section when seen in the width direction having an inclined outer surface configured for draining off water. However, DE ‘532 teaches a sealing gasket, wherein a side of a compressible sealing section furthest from an attachment section when seen in a width direction has an inclined outer surface configured for draining off water (inclined outer surface of 1 in Fig. 27). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming a side of the compressible sealing section furthest from the attachment section when seen in the width direction having an inclined outer surface configured for draining off water, with the reasonable expectation of allowing water to drain, since it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Claim(s) 5-6 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 21159851 (as cited by applicant) (‘GB ‘851’) in view of KR 20090010117 (as cited by applicant) (‘KR ‘117).
Claims 5-6, GB ‘851 teaches all the limitations of claim 1 as above. GB ‘851 is silent as to a side of the compressible sealing section furthest from the attachment section when seen in the width direction having an inclined outer surface configured for draining off water, and where at least one leg of the at least two legs of the attachment section is provided with a thickening or projection so that a width of a respective recess at free edges of the at least two legs is smaller than a width of the respective recess closer to the base section. However, KR ‘117 teaches a sealing gasket, [claim 5] wherein a side of a compressible sealing section furthest from an attachment section when seen in a width direction has an inclined outer surface configured for draining off water (inclined outer surface of sealing section of 12 in Fig. 5); [claim 6] where at least one leg of at least two legs of the attachment section is provided with a thickening or projection so that a width of a respective recess at free edges of the at least two legs is smaller than a width of the respective recess closer to the base section (see legs having a thickening in Fig. 5). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming a side of the compressible sealing section furthest from the attachment section when seen in the width direction having an inclined outer surface configured for draining off water, where at least one leg of the at least two legs of the attachment section is provided with a thickening or projection so that a width of a respective recess at free edges of the at least two legs is smaller than a width of the respective recess closer to the base section, with the reasonable expectation of allowing water to drain and preventing debris from entering the attachment section, since it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Claims 14 and 17, GB ‘851 teaches all the limitations of claim 2 as above. GB ‘851 is silent as to a side of the compressible sealing section furthest from the attachment section when seen in the width direction having an inclined outer surface configured for draining off water, and where at least one leg of the at least two legs of the attachment section is provided with a thickening or projection so that a width of a respective recess at free edges of the at least two legs is smaller than a width of the respective recess closer to the base section. However, KR ‘117 teaches a sealing gasket, [claim 14] wherein a side of a compressible sealing section furthest from an attachment section when seen in a width direction has an inclined outer surface configured for draining off water (inclined outer surface of sealing section of 12 in Fig. 5); [claim 17] where at least one leg of at least two legs of the attachment section is provided with a thickening or projection so that a width of a respective recess at free edges of the at least two legs is smaller than a width of the respective recess closer to the base section (see legs having a thickening in Fig. 5). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming a side of the compressible sealing section furthest from the attachment section when seen in the width direction having an inclined outer surface configured for draining off water, where at least one leg of the at least two legs of the attachment section is provided with a thickening or projection so that a width of a respective recess at free edges of the at least two legs is smaller than a width of the respective recess closer to the base section, with the reasonable expectation of allowing water to drain and preventing debris from entering the attachment section, since it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Claims 15 and 18, GB ‘851 teaches all the limitations of claim 3 as above. GB ‘851 is silent as to a side of the compressible sealing section furthest from the attachment section when seen in the width direction having an inclined outer surface configured for draining off water, and where at least one leg of the at least two legs of the attachment section is provided with a thickening or projection so that a width of a respective recess at free edges of the at least two legs is smaller than a width of the respective recess closer to the base section. However, KR ‘117 teaches a sealing gasket, [claim 14] wherein a side of a compressible sealing section furthest from an attachment section when seen in a width direction has an inclined outer surface configured for draining off water (inclined outer surface of sealing section of 12 in Fig. 5); [claim 17] where at least one leg of at least two legs of the attachment section is provided with a thickening or projection so that a width of a respective recess at free edges of the at least two legs is smaller than a width of the respective recess closer to the base section (see legs having a thickening in Fig. 5). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming a side of the compressible sealing section furthest from the attachment section when seen in the width direction having an inclined outer surface configured for draining off water, where at least one leg of the at least two legs of the attachment section is provided with a thickening or projection so that a width of a respective recess at free edges of the at least two legs is smaller than a width of the respective recess closer to the base section, with the reasonable expectation of allowing water to drain and preventing debris from entering the attachment section, since it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Claim 16, GB ‘851 teaches all the limitations of claim 4 as above. GB ‘851 is silent as to a side of the compressible sealing section furthest from the attachment section when seen in the width direction having an inclined outer surface configured for draining off water. However, KR ‘117 teaches a sealing gasket, wherein a side of a compressible sealing section furthest from an attachment section when seen in a width direction has an inclined outer surface configured for draining off water (inclined outer surface of sealing section of 12 in Fig. 5). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming a side of the compressible sealing section furthest from the attachment section when seen in the width direction having an inclined outer surface configured for draining off water, with the reasonable expectation of allowing water to drain, since it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Claim(s) 7 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 21159851 (as cited by applicant) (‘GB ‘851’) in view of Parks et al. (US 3378958) (‘Parks’).
	Claim 7, GB ‘851 teaches all the limitations of claim 1 as above. GB ‘851 is silent as to the material of the at least two legs of the attachment section being made from a resilient material allowing the legs to bend about an axis, which is substantially parallel to the length axis (direction), and automatically return towards their original position. However, Parks teaches a sealing gasket, where at least two legs of an attachment section are made from a resilient material allowing the legs to bend about an axis (col. 2, lines 55-72; Fig. 1), which is substantially parallel to a length axis (direction), and automatically return towards their original position (col. 2, lines 55-72; Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the sealing gasket such that the at least two legs of the attachment section are made from a resilient material allowing the legs to bend about an axis, which is substantially parallel to the length axis, and automatically return towards their original position, with the reasonable expectation of allowing the two legs of the attachment section to bend or flex while also being able to return to an original, desired orientation, using readily available, known materials, since such a modification would have involved a mere change in  known materials. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).
Claim 19, GB ‘851 teaches all the limitations of claim 2 as above. GB ‘851 is silent as to the material of the at least two legs of the attachment section being made from a resilient material allowing the legs to bend about an axis, which is substantially parallel to the length axis (direction), and automatically return towards their original position. However, Parks teaches a sealing gasket, where at least two legs of an attachment section are made from a resilient material allowing the legs to bend about an axis (col. 2, lines 55-72; Fig. 1), which is substantially parallel to a length axis (direction), and automatically return towards their original position (col. 2, lines 55-72; Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the sealing gasket such that the at least two legs of the attachment section are made from a resilient material allowing the legs to bend about an axis, which is substantially parallel to the length axis, and automatically return towards their original position, with the reasonable expectation of allowing the two legs of the attachment section to bend or flex while also being able to return to an original, desired orientation, using readily available, known materials, since such a modification would have involved a mere change in  known materials. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).
Claim 20, GB ‘851 teaches all the limitations of claim 3 as above. GB ‘851 is silent as to the material of the at least two legs of the attachment section being made from a resilient material allowing the legs to bend about an axis, which is substantially parallel to the length axis (direction), and automatically return towards their original position. However, Parks teaches a sealing gasket, where at least two legs of an attachment section are made from a resilient material allowing the legs to bend about an axis (col. 2, lines 55-72; Fig. 1), which is substantially parallel to a length axis (direction), and automatically return towards their original position (col. 2, lines 55-72; Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the sealing gasket such that the at least two legs of the attachment section are made from a resilient material allowing the legs to bend about an axis, which is substantially parallel to the length axis, and automatically return towards their original position, with the reasonable expectation of allowing the two legs of the attachment section to bend or flex while also being able to return to an original, desired orientation, using readily available, known materials, since such a modification would have involved a mere change in  known materials. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).
Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindgren et al. (US 20020095884) (‘Lindgren’) in view of GB 21159851 (as cited by applicant) (‘GB ‘851’).
	Claim 8, Lindgren teaches a flashing arrangement for a roof window including at least two flashing members (note that the roof window and the at least two flashing members are not positively recited and thus not required, but that the flashing arrangement is nonetheless suitable for a roof window 1 including at least two flashing members; Fig. 2) and at least one sealing gasket (66; Fig. 2), the at least one sealing gasket comprising a compressible sealing section (main body of 66; it is understood that sealing section of 66 is compressible, with respect to section 65, against 35 to provide a seal; Fig. 2) and an attachment section (portion 65 of 66; Fig. 2) comprising at least two legs (legs on 65; [0062]; Fig. 2) configured for engagement with a flashing member (note that the flashing member is not positively recited and thus not required, but that the attachment section is nonetheless suitable for engagement with a flashing member; Fig. 2), said at least one sealing gasket having a length direction (length direction of 65/66; Fig. 2) and a width direction (width direction of 65/66; Fig. 2) extending perpendicular to the 3length direction (Fig. 2), and said compressible sealing section and said attachment section both extending over substantially an entire length of the at least one sealing gasket when seen in the length direction (it is understood that said compressible sealing section and said attachment section both extend over substantially an entire length of the at least one sealing gasket when seen in the length direction to provide a continuous seal; [0065]; Fig. 2),
the at least two legs of the attachment section project from a base section (base section of 65; Fig. 2) of the attachment section (Fig. 2), each leg of the at least two legs has a free edge furthest from the base section (Fig. 2), and that the at least two legs project substantially in parallel (Fig. 2), so that a first recess extending in the length direction is defined between the at least two legs (Fig. 2), and said attachment section comprises a second recess extending in parallel with the first recess (Fig. 2), said first recess and said second recess being configured for engagement with one of a flange, ridge, and leg on a flashing member (note that the flange, ridge and leg on a flashing member are not positively recited and thus not required, but that the first and second recesses are nonetheless suitable for engagement with one of a flange, a ridge, and a leg on a flashing member; Fig. 2), where the compressible sealing section of the at least one sealing gasket contacts both flashing members (66 contacts 3 and 9; note that although element 9 forms part of window frame 7, element 9 is a thin, impervious material used to prevent water penetration or seepage into the building and directs the flow of water away from the window and thus constitutes flashing under the broadest reasonable interpretation, as exceedingly broadly claimed; Fig. 2) and closes a gap between them (Fig. 2) and where one of a flange, ridge, and leg on a flashing member (leg 15 of flashing member; Fig. 2) projects into a corresponding recess of the attachment section (recess into which 15 extends; note that the “corresponding recess” was treated as a different recess than the previously recited recesses; Fig. 2).  
Lindgren does not teach the at least two legs of the attachment section projecting from a base section of the attachment section in a height direction, which is perpendicular to the length direction and the width direction.
However, GB ‘851 teaches a sealing gasket 20a comprising at least two legs (each labeled 25a; Fig. 2) of an attachment section (middle portion of 20a; Fig. 2) projecting from a base section (22a; Fig. 2) of the attachment section in a height direction (height direction of 25a shown in Fig. 2), which is perpendicular to the length direction and the width direction (Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the at least two legs of the attachment section projecting from a base section of the attachment section in a height direction, which is perpendicular to the length direction and the width direction, with the reasonable expectation of providing a tighter fit with the flashing member.
Claim 10, Lindgren teaches a method of sealing a gap between flashing members for a roof window, comprising the steps of:
bringing at least a compressible sealing section (body section of sealing gasket 66; it is understood that the compressible sealing section is compressible against 35, with respect to section 65, to form a seal; Fig. 2) of a sealing gasket (66; Fig. 2) 4into contact with both flashing members (66 contacts 3 and 9; note that although element 9 forms part of window frame 7, element 9 is a thin, impervious material used to prevent water penetration or seepage into the building and directs the flow of water away from the window and thus constitutes flashing under the broadest reasonable interpretation, as exceedingly broadly claimed; Fig. 2) and arranging the sealing gasket so that the sealing gasket closes a gap between flashing members (it is understood that the sealing gasket is arranged so that the sealing gasket closes a gap between flashing members; Fig. 2),
providing said sealing gasket with an attachment section 65 comprising at least two legs (legs on 65; [0062]; Fig. 2) configured for engagement with a flashing member (Fig. 2), said sealing gasket having a length direction (length direction of 66; Fig. 2) and a width direction (width direction of 66; Fig. 2) extending perpendicular to the length direction (Fig. 2), and said compressible sealing section and said attachment section both extending over substantially the entire length of the sealing gasket when seen in the length direction (it is understood that said compressible sealing section and said attachment section both extend over substantially the entire length of the sealing gasket when seen in the length direction to provide a continuous seal; [0065]; Fig. 2),
orienting in the sealing gasket such that, at least two legs of the attachment section (two legs of 65; Fig. 2) project from a base section of the attachment section (base section of 65; Fig. 2), that each leg of the at least two legs has a free edge furthest from the base section (free edge of legs of 65; Fig. 2), and that the at least two legs project substantially in parallel (Fig. 2), so that a first recess extending in the length direction is defined between the at least two legs (first recess between the two legs; Fig. 2), and that said attachment section comprises a second recess extending in parallel with the first recess (second recess extending in parallel with the first recess; Fig. 2),
arranging the sealing gasket such that one of a flange, ridge, and leg on a flashing member (leg 15 of flashing member; Fig. 2) projects into a recess of the attachment section (recess into which 15 extends; note that the “recess” was treated as a different recess than the previously recited recesses; Fig. 2).
Lindgren does not teach the at least two legs of the attachment section projecting from a base section of the attachment section in a height direction, which is perpendicular to the length direction and the width direction.
However, GB ‘851 teaches a sealing gasket 20a comprising at least two legs (each labeled 25a; Fig. 2) of an attachment section (middle portion of 20a; Fig. 2) projecting from a base section (22a; Fig. 2) of the attachment section in a height direction (height direction of 25a shown in Fig. 2), which is perpendicular to the length direction and the width direction (Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the at least two legs of the attachment section projecting from a base section of the attachment section in a height direction, which is perpendicular to the length direction and the width direction, with the reasonable expectation of providing a tighter fit with the flashing member.

Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, in particular Lindgren et al. (US 20020095884) (‘Lindgren’), GB 21159851 (as cited by applicant) (‘GB ‘851’) and Parks et al. (US 3378958) (‘Parks’) do not teach or disclose, alone or in combination, all the elements and features of the claimed invention, including inter alia one of a flange, a ridge, and a leg on one of the at least two flashing members contacting a surface section of the compressible sealing section at a position above a cavity therein, and where at least the surface section of the compressible sealing section being made from a resilient material allowing the cavity to be deformed, as recited in claim 9. It would have been beyond the level of ordinary skill in the art to combine or modify Lindgren, GB ‘851, Parks or any other cited prior art reference to arrive at the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635